Title: To Thomas Jefferson from Nathaniel Macon, 14 January 1826
From: Macon, Nathaniel
To: Jefferson, Thomas


Sir
Washington
14 Jany 1826
Permit me to introduce to your acquaintance & attention, my much esteemed friend and relation Judge Henry Seawell of Raleigh, who will hand you this, he is a worthy man of the old republican school in politics, & will I am sure recieve your kind civilities which will add another to the many obligations already conferred: He will take a son with him, who he is anxious to place in the Virginia University, & I am desirous, that the son, should be made acquainted with you, for whom I have long entertained the highest esteem & the most profound respect: It if should so happen that the Judge, should not visit Charlottesville, this will be delivered to you, by his son William, when he shall apply for admission into the University. He is a graduate of our UniversityAccept the assurance of the continued good will & esteem of your friendNathl Macon